JAMES K PREWITT, Judge,
concurring.
I concur in the principal opinion. Although it has occurred in the past, where the disposition of a point cannot change the result, I see no reason to review that point without also giving plain error review to the other statutory ground for termination.
Mother did not brief the second statutory ground for termination of her parental rights, that “[t]he children have been under the jurisdiction of the juvenile court for in excess of one year and the conditions which led to the assumption of jurisdiction still persist[.]” There was, however, ample evidence of that statutory ground as there was for the statutory *208ground addressed in the opinion above. There was evidence that Mother failed and refused to follow through with the recommended therapy and medication as described above and that her failure and refusal in that regard persisted. In addition, there was evidence from Vickie Love-joy, a DFS caseworker, that Mother had not complied with her treatment plan. Mother had not kept DFS fully informed of Mother’s household composition, including the presence of a boyfriend in Mother’s household that had allegedly subjected Daughter to inappropriate sexual contact.
Although Mother attended 10 of 12 parenting classes, there was evidence that she fell asleep during the sessions. She also failed to complete all required assignments of the program. Mother failed to provide verification of either stable employment or attendance at or participation in individual therapy, attending only five sessions and, according to Dr. Joyce Everson, Mother made no progress because Mother had the opinion “that she didn’t have any issues to work on[.]” Mother delayed her psychiatric evaluation with Dr. Bradford (referenced in the opinion above), canceling many appointments, and he indicated that she did not complete the evaluation, and his opinions were based on the portion of the evaluation that she did complete.
Thus, although as stated above it is unnecessary to address either statutory ground as Mother only appealed with regard to one of them, B.N.W., 115 S.W.3d 869, 871 (Mo.App.2008), there was clear, cogent and convincing evidence of the second statutory ground.